Citation Nr: 0726831	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability secondary to asbestos exposure.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and April 2004 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In April 2007, the veteran 
testified at a hearing before the undersigned.

Notably, entitlement to service connection for a lung 
disability secondary to asbestos exposure and bilateral 
hearing loss were previously denied in an April 1995 
decision.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Thus, regardless of any RO action, the current claims 
to reopen may be considered on the merits only if new and 
material evidence has been submitted since the final April 
1995 decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss and the claim for 
entitlement to service connection for a lung disability 
secondary to asbestos exposure are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  As to the application to reopen the claim of entitlement 
to service connection for a lung disability secondary to 
asbestos exposure, the evidence received since the April 1995 
rating decision is new and when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim and the claim is reopened.

2.  Tinnitus was not present in-service nor is it shown to be 
related to service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a lung disability secondary to asbestos 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

As to the application to reopen the claim of entitlement to 
service connection for a lung disability secondary to 
asbestos exposure, it is contended on behalf of and by the 
veteran that his current pulmonary disorders were caused by 
in-service exposure to asbestos working in and around 
aircraft engines and munitions for twenty years.  It is also 
alleged that he was exposed to asbestos at the beginning of 
his service when he helped demolish a building at MacDill Air 
Force Base in approximately 1959.  Similarly, he alleged he 
was exposed to asbestos because the insulation used on 
aircraft parts, including aircraft brake systems, were coated 
with asbestos.  

A claim of entitlement to service connection for lung disease 
as a result of asbestos exposure was previously denied by the 
RO in an April 1995 rating decision.  Specifically, the RO 
denied the claim based on a finding that, while chest x-rays 
showed interstitial lung disease, the record did not include 
medical evidence that this lung disease was caused by 
asbestos exposure as opposed to something else.  Later in 
April 1995, the veteran was provided notice of this denial at 
his last address of record.  He did not appeal, and that 
decision became final. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the April 1995 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decision in question and finds that the evidence includes, 
for the first time, an opinion that the asbestosis the 
veteran has had since 1986 was caused by his in-service 
exposure to asbestos.  See February 2003 to September 2006 
treatment records from Pulmonary Associates of Bay Co. PA, 
including a June 2004 letter from Angel Nunez, M.D..  

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  To the extent that this claim is 
reopened, the Board finds that VA has complied with the 
Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000

As to entitlement to service connection for tinnitus under 38 
U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 and March 
2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
Moreover, the notice provided in March 2006 provided notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the April 2004 
rating decision, the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence and 
sworn oral testimony.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
service personnel records, and all available and identified 
post-service medical records, including his treatment records 
from Pacific Medical Center, Pulmonary Associates of Bay Co., 
PA (included records from Angel A. Nunez, M.D.), Mullis Eye 
Institute, Bay Medical Center, Emerald Coast Internal 
Medicine, and Mark W. Williams, M.D..  Moreover, a search by 
the RO failed to disclose any treatment records at the Texas 
VA Medical Centers.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  The 
record also shows that the veteran was provided a VA 
examination in April 2004.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



The Service Connection Claim

The veteran contends that he has tinnitus as a result of his 
military service, including his working as an aircraft 
mechanic.  It is requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, while a February 1970 
service medical record showed the veteran's one time 
treatment for a "crackling" sound in his ear, the diagnosis 
at that time was otitis and service medical records, 
including the April 1975 retirement examination, were 
otherwise negative for complaints, diagnoses, or treatment 
for tinnitus.  Likewise, the post-service record, including 
the August 2003 audiological examination from the Mullis Eye 
Institute, is negative for complaints, diagnoses, or 
treatment for tinnitus except for that at the April 2004 VA 
examination.  However, while the April 2004 examiner, after a 
review of the record on appeal and an examination of the 
veteran, diagnosed tinnitus, he also thereafter opined that 
"the tinnitus is not as likely as not related to military 
service."

The above opinion is not contradicted by any other medical 
opinion of record.  Evans, supra.  Accordingly, the relevant 
medical evidence supports the conclusion that the veteran's 
tinnitus was not caused or aggravated by his military 
service.  It is also pertinent to point out that there is 
almost three decades between the veteran's separation from 
military service in 1975 and first being diagnosed with 
tinnitus in 2004.  Such negative evidence weighs against the 
claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  More importantly, the only competent opinion 
addressing the contention that there is a relationship 
between the current disability and events in service 
unequivocally weighs against the claim.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein). 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus and the claim must be denied.  
See 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA and 
private physicians, and the personal hearing testimony.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements addressing the origins 
of his tinnitus are not probative evidence as to the issue on 
appeal.

The Board also considered the doctrine of reasonable doubt; 
however, the preponderance of the evidence is against the 
veteran's claim, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a lung disability 
secondary to asbestos exposure is reopened and the appeal is 
granted to this extent.

Entitlement to service connection for tinnitus is denied.


REMAND

As to entitlement to service connection for a lung disability 
secondary to asbestos exposure, as reported above, the 
appellant contends that current disability is a result of his 
military service. 

The veteran's service personnel records show his occupational 
specialties included aircraft mechanic and munitions 
maintenance and both occupations, especially his claim 
regarding working with brake pads, are occupations that could 
lead to asbestos exposure.  VBA Adjudication Procedure Manual 
M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  
(Previously M21-1, Part VI, par. 7.21(b)(1) (October 3, 
1997).  In addition, the post-service record confirms a 
diagnosis of an asbestos related disease, asbestosis 
confirmed by x-rays, since at least the 1980's or 1990's.  
Id; Also see February 2003 to September 2006 treatment 
records from Pulmonary Associates of Bay Co. PA.. 

Therefore, in order to help the veteran establish his claim, 
the Board finds that a remand for further evidentiary 
development is required.  Id.

As to what additional development is required, the RO should 
contact the United States Air Force and request any 
information they may have regarding occupational risk of 
asbestos exposure for veterans with the claimant's 
occupational specialties.  Id.  

Given the fact that claims based on a theory of asbestos 
exposure requires that an examiner take into account the 
claimants post-service work history, on remand, a work 
history statement should also be obtained from the veteran.  
Id.  In this regard, special attention should be made to 
obtain information about any post-service asbestos exposure 
that may have occurred at jobs the veteran testified about in 
April 2007 (i.e., working on oil rigs, as a mover, as a ship 
fitter, and as an apartment manager). 

Given the veteran's personal hearing testimony regarding 
possible outstanding pulmonary treatment records from the 
later 1980's and/or the early 1990's from Fort Same Houston 
and Tyndall Air Force Base, on remand, the RO should also 
attempt to obtain and associate these records with the claims 
file.  38 U.S.C.A. § 5103A(b).

After undertaking the above development, the RO must afford 
the veteran a pulmonary examination to obtain an opinion as 
to whether it is at least as likely as not that any of his 
current pulmonary disorders either began during service or as 
the result of some incident of active duty, taking into 
account his alleged in-service asbestos exposure as well as 
his post-service work history in light of the latency and 
exposure information found at VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 
2005) and the list of asbestos related diseases/abnormalities 
found therein.  

As to entitlement to service connection for bilateral hearing 
loss, the June 2003 rating decision was not the first time 
that VA denied the claim.  Unfortunately, the record does not 
show that the appellant has ever been notified of the laws 
and regulations governing claims to reopen in a statement or 
supplemental statement of the case.  Accordingly, a remand to 
provide this information is required.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (2006).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess, supra.  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent, supra, holds that the 
VCAA requires, in the context of a claim to reopen, that the 
RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002) and 38 C.F.R. § 3.156 (2006), as defined by 
Kent, supra. 

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the claim to reopen, the RO/AMC 
should send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a).  The 
notice must include an explanation as to 
what specifically constitutes new and 
material evidence in this particular case 
in light of the basis on which the April 
1995 RO decision denied the original 
claim of entitlement to service 
connection for bilateral hearing loss.  
The correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  As to entitlement to service 
connection for a lung disability 
secondary to asbestos exposure, the 
RO/AMC should contact the United States 
Air Force and request any information 
they may have regarding occupational risk 
of asbestos exposure for veterans with 
the claimant's occupational specialties. 

3.  As to entitlement to service 
connection for a lung disability 
secondary to asbestos exposure, the 
RO/AMC should obtain and associate with 
the record all of the veteran's treatment 
records from Fort Same Houston and 
Tyndall Air Force Base.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims file.

4.  As to entitlement to service 
connection for a lung disability 
secondary to asbestos exposure, the 
RO/AMC should contact the veteran and ask 
him to provide a statement as to his 
post-service employment history, which 
includes the approximate dates of his 
employments and the nature of his duties 
at each of his places of employment.  

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO/AMC should schedule the 
veteran for a VA pulmonary examination.  
The claims file should be forwarded to 
the examiner.  Based on a review of the 
claims folder and examination of the 
veteran as well as the detailed military 
and employment history taken at the 
examination with respect to potential 
exposure to asbestos, the examiner should 
answer the following question.

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any of the 
veteran's current pulmonary 
disorders, including asbestosis, 
began during service or are causally 
linked to any incident of service, 
to include his alleged in-service 
asbestos exposure?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for all opinions expressed.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent, supra and 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

7.  Thereafter, the RO/AMC should prepare 
a new rating decision and readjudicate 
the issues on appeal.  As to the claim 
for bilateral hearing loss, the RO/AMC is 
advised that it is to make a 
determination based on the appropriate 
regulations governing claims to reopen.  
If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal including the 
regulations governing claims to reopen.  
A reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


